Case 1:20-cv-03127-SAB ECF No. 93 _ filed 10/20/20 PagelD.2836 Page 1 of 2

Ms. April Barran
1078 Gwens Trail SW
Lilburn, GA. 30047
678-656-4051

Judge Stanley Bastian

Eastern Washington U.S. District Court
P.O. Box 2706

Yakima, WA. 98907

EIVED
October 13, 2020 REC

OCT 2 0 2020
Dear Judge Bastian, CLERK, U.S. DISTRICT COURT

YAKIMA, WASHINGTON

My name is April Barran and | have been disenfranchised as a voter for the first time that | know of in
the August 2020 Elections in Gwinett County Georgia, which | reported to the Fair Fight Organization
founded by Stacey Abrams. Since that time, | learned that you had ordered Postmaster General DeJoy
to reverse the actions taken regarding the operations of mail delivery.

| am not sure if you are aware or not, but | do not believe DeJoy followed your court order. | requested
my absentee ballot in April 2020 and changed my address in July after relocating to my current address.
| called to confirm receipt of my ballot request and was informed that the Election Commission for
Gwinett County had in fact received my request. | asked when | could expect to receive my absentee
ballot? The Election Commission for Gwinett County informed me that ballots will be sent out beginning
on the 18" of September 2020.

| called the Election Commission for Gwinett County once again to find out when | could expect to
receive my ballot on the 21* of September. | was informed that my ballot had been sent out on the 18"
of September and | would have to contact the Secretary of State for further information. It was the
responsibility of the Secretary of State to mail out the ballots, and that | should not worry.

| waited until the 24" of September 2020 to call the Secretary of State to track my absentee ballot. |
was asked If | had used the ballot tracker system established by the State of Georgia. | informed the
person on the phone that | had, and it had the date of September 24" on it, but | had no idea what the
Case 1:20-cv-03127-SAB ECF No. 93 _ filed 10/20/20 PagelD.2837 Page 2 of 2

date meant. | was informed that the ballot was mailed out on the 21* and that they are processed in
batches by the post office. The person on the phone stated that my batch must not have been
processed yet. He informed me that the ballot should arrive by the 9" of October, which would be three
days prior to early voting in person begins. He was very unapologetic about the delay and just told me
to wait for the ballot.

The ballots are being mailed in the State of Georgia to residents in the State of Georgia, but | have yet to
receive my absentee ballot. | was told it should take 10 days to be delivered and | am at 19 days based
on the date of September 18, 2020; 15 days based on the date of September 21, 2020; and 12 days
based on the date of September 24, 2020. Since the ballot has exceeded the 10-day timeline | notified
the Election Protection Hotline. They informed me that my case would be escalated, and someone
would be contacting me. | have not heard from anyone since | called on the 6" of October 2020.

| am writing this information to you in hopes that you will hold DeJoy accountable for the
disenfranchisement of disabled voters such as myself. Thank you for taking the time to read my
concerns. Be Blessed.

A Voter Losing Faith,

CE

April Barran

 
